DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claims 1, 2, 7, 12-20, 22-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al (U.S. Pat. 6,874,665 B2, hereinafter “Doherty”) in view of Zahn et al (U.S. Pub. 2006/0108384 A1, hereinafter “Zahn”).
Regarding claim 1, Doherty discloses a tube with an application tip for liquid or pasty material, in particular an active agent formulation, having 
a tube body (see annotated Figs. 1-2, below) with an end 12 which can be closed or has already been closed (see col. 10, lines 36-40 describing crimping or welding the bottom 12 closed when the tube is filled to its desired level) and with an outlet end which has a tube neck (see annotated Figs. 1-2, below, showing a dashed line where the tube neck is located) with an outlet opening (interpreted to be the distal end of the neck closest to the application tip), said tube body having a wall (see Figs. 5-6 illustrating the tube body is hollow with a wall enclosing the interior 11 of the tube), 
an application tip (see annotated Figs. 1-2 and 6, below) which is elongated in the longitudinal direction of the tube, is connected to the outlet end of the tube body and has an inner channel having an inlet opening and an application opening (see annotated Fig. 6, below), said application tip having a first part region of its longitudinal length adjacent the inlet opening and a second part region 16 (Fig. 2) of its longitudinal length adjacent the outlet opening (see annotated Figs. 1-2, below), and said application tip having a wall enclosing the inner channel, and 
a closure 20 (Fig. 1) which is moulded onto the application opening of the application tip and closes the application opening, wherein the application tip has a gripping means 14, 15 (Figs. 1-2) which extends over only the first part region of the application tip (see Figs. 1-2, annotated below) and is configured as a widened portion of an outer cross section of the application tip, wherein the widened portion is widened in a first dimension vertical to the longitudinal direction with respect to an outer cross section in the second part region of the application tip (see annotated Fig. 1, below, which illustrates a face-on view of the tube applicator showing the first part region being significantly wider than the second part region), and 
wherein the first and second part region have substantially the same outer cross section in a second dimension perpendicular to the first dimension (see annotated Fig. 2, below, which illustrates a side view of the tube applicator showing the first and second part regions having substantially the same cross-section), 
wherein the gripping means 14, 15 is configured as a recessed grip comprising transverse ribs at a right angle to the longitudinal direction of the application tip (although Doherty shows slightly curved ribs, the ribs nonetheless extend transversely to the longitudinal direction of the application tip);
and
wherein the wall thickness of the application tip is greater than the wall thickness of the tube body (see annotated Fig. 6 showing that the application tip 16 has the gripping groove 14 which adds a thickness to the tip that is greater than the rest of the tube body 2), 
wherein the closure is connected to the wall of the application tip in the second part region by way of extension pieces 43, 44 (Fig. 7) which protrude beyond the application opening in the direction of the tube body and via predetermined break points 41, 42 (Fig. 7) at the end of the extension pieces, and wherein the closure is not in direct contact with the gripping means and does not overlap the gripping means.
Further regarding claim 1, it is noted that the limitation that “the application tip is moulded onto the tube neck in a positively locking manner by way of welding” is a product by process limitation, whereby the determination of patentability is based on the product itself and not its method of production; in this case, the product made by the prior art is the same as the product made by the claimed process (see MPEP 2113). In this case, the product made in the Doherty reference is the same as the product made by the claimed process.

    PNG
    media_image1.png
    690
    575
    media_image1.png
    Greyscale

Doherty (U.S. Pat. 6,874,665 B2), Annotated Fig. 1.
Illustrates a face-on view of the tube applicator showing the first part region (16) being significantly wider than the second part region in a dimension vertical to the longitudinal direction.


    PNG
    media_image2.png
    690
    523
    media_image2.png
    Greyscale

Doherty (U.S. Pat. 6,874,665 B2), Annotated Fig. 2. 
Illustrates a side view of the tube applicator showing the first and second part regions having substantially the same cross-sectional width in the second dimension perpendicular to the first dimension




    PNG
    media_image3.png
    634
    674
    media_image3.png
    Greyscale

Doherty (U.S. Pat. 6,874,665 B2), Annotated Fig. 6.

Further regarding claim 1, Doherty discloses that the application tip has a gripping means, previously identified as the ridged portions 14 and 15, which extends over only the first part region of the application tip and are configured as a recessed grip as noted above, but does not appear to disclose that the grip comprises transverse ribs at right angle to the vertical axis of the application tip (understood to be the longitudinal axis). 
Zahn discloses a gripping means 280 (Fig. 1) having a series of transversely oriented protrusions and recessed grooves that make up the ribs, such that the transversely oriented ribs are ribs at right angle to the vertical axis of the application tip.
A skilled artisan would have found it obvious at the time of the invention to modify the configuration of the gripping means to be transversely oriented, based on the teaching in Zahn that the grooves could be oriented at any angle, including a right angle, relative to the longitudinal axis of the container (see Zahn at para [0051]) as a matter of design choice to enhance gripping with a reasonable expectation of success.
Regarding claim 2, Doherty discloses that the application tip is moulded onto the tube neck, with the result that the outlet opening of the tube body and the inlet opening of the inner channel of the application tip are connected to one another in a liquid-tight manner (as illustrated in Figs. 1-2 and 5-6, the application tip and the tube neck are molded as a single integral structure; see also Doherty at claim 14 disclosing that the device may be molded as a single piece).
Regarding claim 7, Doherty discloses that the gripping means is configured as a recessed grip (e.g., upstanding grip portions 14 and 15 are located on either side of an area which is recessed relative to the upstanding grip portions). The language “optionally with grooves and ribs” is interpreted to be a non-required claim element.
Regarding claims 12-17, 24, 26 and 27, it is noted that Doherty does not appear to disclose the length and wall thickness of the application tip and tube body or the diameter of the channel.
However, to modify the length and wall thickness of the application tip and tube body, or the diameter of the channel, would have been within the level of ordinary skill in the art at the time of the invention as amounting to mere changes in the size, shape or relative scale of claimed components. The claimed values of length and wall thickness of the application tip and tube body, or diameter of the channel, do not appear to be critical to the invention or solve a stated problem, in the absence of evidence that the claimed device would perform differently than the prior art, a skilled artisan would have understood that such dimensions of the prior art device could have been modified with a reasonable expectation of success.
Regarding claim 18, it is noted that Doherty does not appear to disclose that the material of the application tip is transparent.
Zahn discloses an applicator including a tip, the applicator being made from a transparent material (para [0094]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Doherty according to the teaching in Zahn, in order to determine the amount or condition of liquid in the tip (as taught in Zahn at para [0094]).
Regarding claim 23, it is noted that Doherty does not appear to disclose that the tube with an application tip contains a single dose of pharmaceutical formulation.
Zahn discloses that the applicator and tip are used to provide a single dose of a pharmaceutical formulation (para [0016]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Doherty according to the teaching in Zahn, in order to provide a container that avoids the requirement of filling the container and/or measuring the amount of liquid to be dosed, thereby improving accuracy, avoiding mistakes, and reducing waste (as taught in Zahn at para [0016]).
Regarding claim 19, Doherty discloses that the material of the tube body is not transparent (Doherty is silent as to whether the material of the tube body is transparent, leading one to conclude that it is not transparent).
Regarding claim 20, Doherty discloses that the closed end of the tube body is closed (as described previously), and it is understood that the closure may occur by way of transverse sealing.
Regarding claim 22, Doherty discloses that the closure can be broken off by bending or twisting (see col. 5, lines 27-32).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al (U.S. Pat. 6,874,665 B2) in view of Zahn et al (U.S. Pub. 2006/0108384 A1), further in view of Weiler et al (U.S. Pat. 4,207,990, hereinafter “Weiler”)
Regarding claims 9 and 10, the limitations “the tube body and the application tip are produced in each case from polypropylenes (PP)” and “the tube body and the application tip are produced in each case from polyethylene (PE), polyethylene terephthalate (PET), polyvinyl chloride (PVC) or polyamide (PA)” are product-by process limitations. As per MPEP 2113, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966. 
However, assuming that Doherty in view of Zahn does not disclose the claimed materials from which the tube body and application tip are made, Weiler discloses a tube with an application tip for liquid or pasty material, in particular an active agent formulation. The tube comprises a tube body 11 (Fig. 1) and an application tip (combination of 14 and 15; Fig. 1), and Weiler discloses that the tube body is produced from polypropylene (col. 3, line 40) or polyethylene (col. 3, line 39) and the application tip is produced from polypropylenes (col. 4, line 2 describes polyolefins of which polypropylene is an example).
A skilled artisan would have found it obvious at the time of the invention to form the tube body and application tip of Doherty in view of Zahn from polypropylene or polyethylene, as doing so would have been considered within the level of a skilled artisan based on the known characteristics of such materials as being durable, flexible, easy to shape, stable, and inexpensive to acquire and manufacture.

Response to Arguments
Applicant's arguments filed 05/16/2022 (hereinafter “Remarks”) have been fully considered.
Regarding the rejections under 35 U.S.C. 102, Applicant argued that the claimed subject matter “the application tip is moulded onto the tube neck in a positively locking manner by way of welding” necessarily results in a seam that is not present in the prior art of Doherty. Applicant furnished Exhibits A, B and C in an After-Final Response dated 02/25/2022 to allege that welding will always produce a seam (see After-Final Response, pg. 7, arguing that “welding two pieces together will always result in a seam, which is a distinctive structural characteristic that would not be present in a product that is molded as a single piece”; see also Remarks, pg. 7, arguing that welding “by its very nature” will produce a seam in the joining region where two pieces of material are welded together).
The claim term “welding”, and the final product implied by the claimed process of “welding”, have been given their broadest reasonable interpretation in light of the specification. See MPEP 2111, instructing that “the pending claims must be given their broadest reasonable interpretation consistent with the specification." 
It is noted that the specification does not apply a specific definition of the term “welding”. Moreover, the drawings do not show a seam between the application tip and the tube neck; the absence of such a seam in the figures would understandably lead a skilled artisan to conclude that either (a) there is no such seam, or (b) to the extent that a seam is present, it is not a distinctive structural characteristic of the invention. MPEP 608.02(d) instructs that any structural detail that is of sufficient importance to be described should be shown in the drawing. See Ex parte Good, 1911 C.D. 43, 164 OG 739 (Comm’r Pat. 1911).
The term “welding” has a dictionary definition of “to unite (metallic parts) by heating and allowing the metals to flow together or by hammering or compressing with or without previous heating” (see “weld” in Merriam-Webster Dictionary, definition 1a; see also definition 1b concerning plastics). This reasonable interpretation does not require that a welded product have a seam. 
Moreover, Applicant furnished Exhibits A, B and C (see Response After Final Rejection dated 02/25/2022) that do not amount to evidence of a nonobvious distinction between the claimed product and the prior art of Doherty. 
Specifically, Exhibit A discusses ultrasonic welding in the aviation, nuclear reactor and oil platform industries; while Exhibits B and C discuss laser welding. Yet, the claimed product is not required to be formed by a process of ultrasonic or laser welding. Rather, the claimed product is formed by “welding”, which has been given its broadest reasonable interpretation in light of the specification (discussed above). A person of ordinary skill in the art would not have concluded that the term “welding” in the claimed invention refers specifically to ultrasonic welding or laser welding. Thus, these Exhibits do not amount of persuasive evidence that “welding” two pieces of material together, as would be understood by one of ordinary skill in the art in light of the specification, would invariably produce a seam in the joining region where the two pieces are molded.
Applicant further directed Examiner’s attention to Shah (U.S. Pat. 5,833,915) as evidence that “welding always imparts a seam” (Remarks, pg. 8). Yet Shah is also directed to specific welding processes (by means of radio-frequency, hot plate, spin, or vibration). By contrast, Applicant’s claimed invention is product formed by “welding” but not by any of the aforementioned processes. Moreover, as noted above, Applicant’s disclosure does not contemplate any of these specific processes, thus, a skilled artisan would not reasonably assume that Applicant intended the term “welding” to imply the same processes taught in Shah.
Further still, a skilled artisan would have been aware of numerous types of seamless welding. See, e.g., “Seamless welding” published by Hunan Standard Steel, attached). See also “Seamless welding process” published by Sunny Steel, attached). See also “Stitch Welding vs. Seam Welding” published by Fairlawn Tool Inc., attached; distinguishing welding that creates a seam from welding that creates a “stitch”).
Thus, a skilled artisan would not merely recognize that molding two parts by way of “welding” does not necessarily impart a seam. A skilled artisan would also recognize that welding may be specifically performed in a manner that avoids a seam altogether.
Regarding claims 18 and 23, Applicant argued that neither Doherty nor Zahn discloses “transverse ribs”. However, even the ribs of Zahn are also transverse since they extend transversely to the longitudinal axis of the application tip (Examiner notes that Applicant claimed “transverse ribs at a right angle to the longitudinal direction of the application tip” which may constitute a redundancy because the term “transverse” implies extending at a right angle to the long axis).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783       
10/07/2022